DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention I and Species A in the reply filed on 16 February 2022 is acknowledged.  The traversal is on the ground(s) that a search for the different inventions and embodiments as currently claimed can be made without serious burden on the examiner.  This is found persuasive; therefore, the restriction and election are withdrawn.  Claims 1-15 are currently pending in the application and will be examined.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 20 July 2021 and 07 March 2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by U.S. Pre-Grant Publication 2018/0306010 by Von Kaenel et al (Von Kaenel).
Regarding claim 1, Von Kaenel disclose a loading tube to be used in a perforating gun (See Figures, clearly illustrated), comprising: a hollow tube to hold a detonating cord (910); and a plurality of holding structures affixed to the hollow tube (See at least Figures 6A-6B, clearly illustrated); wherein each of the plurality of holding structures is spaced at a predetermined distance and phase angle from the next of the plurality of holding structures (See at least Paragraphs 0030-0031, 0034, 0037-0039); and wherein each of the plurality of holding structures is adapted to securely engage a shaped charge (See at least Figure 6B, clearly illustrated).
Regarding claim 2, Von Kaenel further discloses wherein the loading tube is made of moldable materials (See at least Abstract and Paragraph 0030).
Regarding claim 3, Von Kaenel further discloses wherein the loading tube is made of plastic, high density polystyrene, or high density polyethylene (See at least Abstract and Paragraph 0030).
Regarding claim 4, Von Kaenel further discloses wherein the loading tube is made by injection molding (The method of forming the device is not germane to the 
Regarding claim 5, Von Kaenel further discloses wherein the loading tube is made by 3D printing (The method of forming the device is not germane to the issue of patentability of the device itself.  Therefore, this limitation has not been given patentable weight.  Product by process MPEP 2113).
Regarding claim 6, Von Kaenel further discloses wherein the hollow tube and the plurality of holding structures are integral to each other (See Figures, clearly illustrated and understood).
Regarding claim 7, Von Kaenel further discloses wherein the plurality of holding structures comprise locking tabs to engage a shaped charge (610, See Figures 6A-6B, clearly illustrated).
Regarding claim 8, Von Kaenel further discloses wherein the plurality of holding structures further comprise plastic clips to engage a shaped charge (610, See Figures 6A-6B, clearly illustrated).
Regarding claim 9, Von Kaenel further discloses wherein the hollow tube has one or more cut out sections for receipt of the plurality of holding structures (Clearly understood for assembly).
Regarding claim 10, Von Kaenel further discloses wherein the cavities are spaced at a predetermined distance and phase angle from the next of the plurality of holding structures (See at least Paragraphs 0030-0031, 0034, 0037-0039); and wherein each of the plurality of holding structures is adapted to securely engage a shaped charge (See at least Figure 6B, clearly illustrated).
Regarding claim 11, Von Kaenel further discloses an anti-rotation connection between the first section and the at least one second section to maintain the orientation of the cavities (See Figures, clearly illustrate).
Regarding claim 12, Von Kaenel discloses a perforating gun, comprising: a hollow gun carrier; and a loading tube for carrying shaped charges (See Figures, clearly illustrated), the loading tube mounted within the hollow gun carrier (See at least Paragraph 0030); wherein the loading tube is made from plastic, high density polystyrene, or high density polyethylene (See at least Abstract and Paragraph 0030).
Regarding claim 13, Von Kaenel further discloses wherein the loading tube is made by injection molding (The method of forming the device is not germane to the issue of patentability of the device itself.  Therefore, this limitation has not been given patentable weight.  Product by process MPEP 2113).
Regarding claim 14, Von Kaenel further discloses wherein the loading tube is made by 3D printing (The method of forming the device is not germane to the issue of patentability of the device itself.  Therefore, this limitation has not been given patentable weight.  Product by process MPEP 2113).
Regarding claim 15, Von Kaenel further discloses wherein the loading tube comprises an upper section, at least one intermediate section, and a bottom section (See Figures, clearly illustrated).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 Form for a listing of applicable prior art references.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C WEBER whose telephone number is (571)270-5377. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jonathan C Weber/Primary Examiner,
Art Unit 3641                                                                                                                                                                                                        
JONATHAN C. WEBER
Primary Examiner
Art Unit 3641